PER CURIAM.
By their application plaintiffs in error seek to bring here for review an order of the honorable Court of Civil Appeals of the Seventh District, overruling their motion to affirm the case on certificate. It would appear from the showing made in the application that the judgment of the Court of Civil Appeals is in conflict with the recent decision of this court in Jarrell et al. v. Farmers’ & Merchants’ State Bond Bank of Poth, Texas, 99 S.W.(2d) 281; but the order appealed from is interlocutory, and this court is therefore without jurisdiction to grant the application. It is accordingly dismissed for want of jurisdiction. Wandelohr v. Rainey, 100 Tex. 471, 100 S.W. 1155; Casey v. Bell, 104 Tex. 338, 137 S.W. 918.